Citation Nr: 1533487	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  12-11 356A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1974 to May 1975.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Philadelphia, Pennsylvania Department of Veteran Affairs (VA) Regional Office (RO).  In May 2015, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.

An unappealed May 1991 rating decision denied the Veteran service connection for a left knee disability based essentially on findings that a left knee disability in service was not shown, and the left knee strain diagnosed was not shown to be related to service.  An unappealed October 1996 rating decision continued the denial.  Those decisions are final based on the evidence then of record, and ordinarily de novo consideration of the claim would require reopening of the claim by submission of new and material evidence.  See 38 U.S.C.A. §§ 5108, 7105.  However, evidence received for the record since October 1996 includes pertinent service treatment records (STRs) and service personnel records (SPRs) that clearly existed, but were not considered in the October 1996 rating decision.  Under governing regulation (38 C.F.R. § 3.156(c)(1)) de novo review of the claims is warranted under those circumstances.  The issue is characterized accordingly.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has not yet been afforded a VA examination in connection with this claim [as with earlier AOJ adjudications, an injury in service and a current disability that may be related to an injury therein were not shown].   Now postservice VA treatment records show the Veteran currently has left knee degenerative joint disease (DJD) and STRs received in the interim that during service the Veteran was seen for complaints of left knee pain, and internal derangement of the knee with instability was diagnosed; ultimately discharge from service due to such disability was recommended.  

While the record reflects that the Veteran sustained a left knee injury in a motor vehicle accident prior to service, requiring treatment that included multiple surgeries, a left knee disability is not shown to have been noted on induction.  Records showing the preservice injury and treatment would rebut the presumption of soundness on entry in service as to left knee disability.  However, as a left knee disability is not shown to have been symptomatic (and disqualifying for service) at service entrance, but became so with the rigors of boot camp, a further presumption that the disability was aggravated by service must be considered/addressed.  As whether or not a left knee disability was aggravated beyond any natural progression during service is in large part a medical question, requiring medical guidance, development for an examination to secure a medical opinion in the matter is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following:

1. The AOJ should arrange for the Veteran to be examined by an orthopedist to determine the nature and likely etiology of his current left knee disability.  The examiner should obtain a complete, pertinent history from the Veteran and review the entire record (to include this remand) in conjunction with the examination.  Any studies indicated should be completed, and all findings should be described in detail.  Based on review of the record and examination of the Veteran (and noting that while a presumption of soundness on entry in service with respect to a left knee disability may be rebutted by the evidence of a preservice injury with the type of surgical treatment that took place, the left knee was asymptomatic at induction, but during service became symptomatic to a point requiring discharge, and suggesting aggravation), the examiner should provide opinions that respond to the following:

a. Please identify (by diagnosis) each left knee disability entity found.  

b. Please identify: (i) what pathology currently found is clearly shown to have pre-existed service, (ii) what pathology became manifest during service, (iii) what pathology (if any) is shown to have increased in severity during service (and if so, whether any such increase was due to natural progression), and (iv) whether any current pathology is clearly unrelated to the complaints and findings in service.   

c. If a chronic increase in underlying pathology during service is found to be due to natural progression, please identify factual data and medical literature that support that conclusion.  

All opinions must include rationale that cites to supporting factual data and/or medical literature.

2. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

